Citation Nr: 1710564	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for kidney cancer and its residuals.

2. Entitlement to service connection for bladder cancer and its residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served in United States Army from September 1966 to September 1968. He is a Vietnam War veteran. 

This case comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This rating decision denied three service connection claims.  The Veteran appealed all three denials.  VA subsequently granted one of the claims - service connection for bilateral hearing loss - in July 2016.  This was a full grant of the benefit sought, so this claim is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA presumes, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), the Veteran was exposed to an herbicide agent, as that term is defined in 38 C.F.R. § 3.307(a)(6)(i), due to his Vietnam service.  The Veteran developed bladder and kidney cancers subsequent to service.  He contends, via a September 2016 statement, that his exposure to herbicide agents, "diesel fuel, and/or solvents used to clean 105 and 155 Howitzers," caused these cancers. 

VA denied service connection for these claims because they are not among the diseases listed at 38 C.F.R. § 3.309 (e) for which service connection is warranted on a presumptive basis due to in-service herbicide agent exposure.  However, the Veteran is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Therefore, the Board will remand for a VA compensation examination to determine the nature and etiology of the claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations to determine whether he has bladder and kidney cancers, including their residuals, to include his presumed in-service exposure to herbicides.  

The examiner should answer the following questions:

(i) Does the Veteran currently have bladder cancer?  If yes, is it at least as likely as not (50 percent or greater) that his bladder cancer was caused by exposure to herbicide agents, "diesel fuel, and/or solvents used to clean 105 and 155 Howitzers," as described in a September 2016 statement.  Why or why not? 

(ii) Does the Veteran currently have any residuals of bladder cancer?  If yes, is it at least as likely as not (50 percent or greater) that these residuals were caused by exposure to herbicide agents, "diesel fuel, and/or solvents used to clean 105 and 155 Howitzers," as described in a September 2016 statement.  Why or why not? 

(iii) Does the Veteran currently have kidney cancer?  If yes, is it at least as likely as not (50 percent or greater) that his kidney cancer was caused by exposure to herbicide agents, "diesel fuel, and/or solvents used to clean 105 and 155 Howitzers," as described in a September 2016 statement.  Why or why not? 

(iv) Does the Veteran currently have any residuals of kidney cancer?  If yes, is it at least as likely as not (50 percent or greater) that these residuals were caused by exposure to herbicide agents, "diesel fuel, and/or solvents used to clean 105 and 155 Howitzers," as described in a September 2016 statement.  Why or why not? 

2.  After completing the above development, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has a right to submit additional evidence on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI  A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







